Citation Nr: 1129122	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  11-08 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 40 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel 



INTRODUCTION


The Veteran served on active duty from February 1943 to November 1945, so during World War II.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has advanced this appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim requires further development, however, so the Board is remanding it to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

In August 2010 the Veteran had a VA compensation examination to reassess the severity of his bilateral hearing loss, with the goal of determining whether he met the requirements for a higher rating for this service-connected disability.  In the relevant frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz), he had puretone threshold losses in his left ear of 45, 60, 75, and 80 decibels (dB), respectively, and in his right ear they were 60, 75, 85, and 90 dB.  So the puretone threshold average for his left ear was 65 dB, and for his right ear it was 77.5 dB (when also considering the 25 dB loss in his left ear at 500 Hz and the 40 dB loss in his right ear at that same discounted frequency).  He had 76 percent speech discrimination in his left ear and 48 percent in his right ear.  He therefore had the type of exceptional pattern of hearing impairment contemplated by 38 C.F.R. § 4.86(a), but still insufficient hearing loss to warrant assigning a rating higher than 40 percent under 38 C.F.R. § 4.85, Tables VI, VIa, and VII.

But the Veteran since has been seen in February 2011 by an otolaryngologist (ear, nose, and throat (ENT) physician).  And an audiological evaluation was performed, the results of which suggest a further decrease in the Veteran's hearing acuity from that reported during his August 2010 VA examination.  This additional hearing chart is uninterpreted, however, and the results reported are in a format that is incompatible for VA rating purposes since it includes audiometric findings of puretone hearing threshold levels that are shown in graphic form instead of numeric form.  Still, though, the Board is empowered to make factual findings in the first instance - such as insofar as this additional more recent evidence suggesting greater hearing loss, and to remand uninterpreted audiograms for interpretation.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).

Accordingly, the claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  If possible and still available to comment, have the August 2010 VA compensation examiner interpret the results of the private audiogram the Veteran since has undergone in February 2011 under the direction of P.T.F., M.D. (ENT specialist) in terms of the requirements of 38 C.F.R. §§ 4.85 and 4.86 and in a format that would permit the Board to determine whether a higher rating is warranted for the Veteran's bilateral hearing loss.

If it is not possible or feasible to have this VA examiner comment further, or anyone else, then schedule another VA compensation examination to reassess the severity of the Veteran's bilateral hearing loss disability in light of this additional evidence from February 2011.  

The examination should include any diagnostic testing or evaluation needed to address the relevant rating criteria - including determining the effect of this disability on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  And to this end, the claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history.

The examiner must discuss the rationale for any opinions expressed, whether favorable or unfavorable, based on the results of the examination and information obtained from review of the record.

2.  Then readjudicate the claim in light of the additional evidence.  If a higher rating is not granted to the Veteran's satisfaction, send him and his representative an additional supplemental statement of the case (SSOC) and give them an opportunity to submit still additional evidence and/or argument in response before returning the file to the Board for further consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



